Citation Nr: 0101294	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  97-33 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to April 
1992, including service in support of the Persian Gulf War 
from January 1991 to March 1991.  She was discharged on 
account of physical disability in April 1992.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in September 1998, when it was remanded for 
additional evidentiary development.  Such development having 
been accomplished, the case is once again before the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Fibromyalgia was not present during service and is not 
otherwise related to service.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The veteran's service medical records reflect that she was 
seen on a number of occasions for pain in her legs.  She was 
found to have a bulging lumbar disc and a diagnosis of lumbar 
degenerative disc disease was rendered.  (Service connection 
for degenerative disc disease of the lumbar spine with 
radiculopathy and bilateral sciatic nerve syndrome is in 
effect.)  Approximately a year after her discharge from 
service, in May 1993, the veteran's treating physicians 
assigned a diagnosis of fibromyalgia.  Recent medical records 
reflect continuity of fibromyalgia symptomatology since May 
1993, as well as continuing treatment for fibromyalgia.  She 
contends that fibromyalgia had its inception during her 
period of active service or is otherwise related to service 
and requests that service connection be granted.  During a 
February 1998 hearing at the RO, she testified that she 
believed her symptoms of pain in service had been 
misdiagnosed as psychosomatic.

The United States Court of Veterans Appeals (Court) has held 
that the Board must consider independent medical evidence in 
supporting its recorded findings, rather than providing its 
own medical judgment in the guise of a Board opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board 
previously remanded this appeal to obtain an informed medical 
opinion regarding the etiology and approximate date of onset 
of the veteran's fibromyalgia.  Additionally, the veteran's 
VA outpatient treatment records, reflecting continued 
fibromyalgia symptoms and treatment were obtained for review.  

The report of a VA rheumatology examination conducted in 
January 2000 reflects that a comprehensive clinical 
examination was conducted and that the veteran's service and 
post-service medical records were reviewed by the examiner.  
Following the clinical portion of the examination, the 
examiner confirmed that the veteran "fits the diagnosis and 
criteria for fibromyalgia" and that there was no evidence of 
other connective tissue disease.  The examiner commented that 
at no point in the veteran's service medical records was the 
diagnosis of fibromyalgia entertained and that there was no 
mention in the service medical records of the symptoms which 
usually accompany fibromyalgia such as trigger points, 
chronic fatigue, and sleep disturbance.  The examiner then 
concluded that based on the lack of information, there was no 
way to determine when the veteran actually developed her 
symptoms of fibromyalgia; that it was as likely as it was 
unlikely that she developed fibromyalgia during her period of 
active duty.

To clarify this opinion, the RO solicited another physician, 
a specialist in occupational disease/medicine, to review the 
veteran's service and post-service medical records.  This 
physician indicated that such a review had been performed and 
made the following comments:

A review of the veteran's medical records 
including physical examination and 
testing history did not show any evidence 
that the patient's currently diagnosed 
fibromyalgia was present during the 
service.  There was no documentation in 
the service medical record that shows any 
evidence of physical findings consistent 
with fibromyalgia, rather all findings 
are consistent with low back pain.  It is 
my medical opinion that based on this, 
there is no evidence to suggest that the 
fibromyalgia is service-connected.  
Furthermore, there is no basis to suggest 
that the currently diagnosed fibromyalgia 
is secondary to degenerative joint 
disease, that the degenerative joint 
disease is an entity unto itself and the 
fibromyalgia was diagnosed separately and 
subsequent to the veteran's years in 
service.

Based upon a comprehensive review of the file, including the 
evidence reported above, the Board holds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for fibromyalgia.  Nothing in the 
post-service records reflecting the initial diagnosis of 
fibromyalgia could be interpreted as connecting the disease 
to service in any way.  The VA rheumatologist's opinion that 
it was as likely as it was unlikely that she developed 
fibromyalgia during her period of active duty is based solely 
upon a lack of information, rather than upon a medical 
conclusion or extrapolation related to the veteran's 
symptomatology or other factual basis.  This examiner also 
found it significant that the veteran's service medical 
records did not reflect symptomatology which would be 
expected to accompany incipient or developing fibromyalgia 
such as trigger points, chronic fatigue, and sleep 
disturbance.  Furthermore, another equally-qualified medical 
expert reviewed the same medical information and concluded 
that the veteran's fibromyalgia did not develop during 
service, as the requisite symptomatology upon which doctors 
usually base a diagnosis of fibromyalgia was not present at 
that time.  This physician also clarified that her 
fibromyalgia is not related to or caused by her service-
connected degenerative joint disease either.  

The veteran has testified that she is a nurse and that she 
believes her symptoms in service were misdiagnosed.  We do 
not question her qualifications as a nurse.  There is no 
evidence contained in the record tending to show, however, 
that while medically-trained, she has special knowledge 
regarding rheumatology or the sort of specialized medical 
expertise required to render a competent medical opinion as 
to the etiology and approximate date of onset of her 
fibromyalgia.  See Black v. Brown, 10 Vet. App. 279 (1997).  
Rather, the Board chooses to place greater probative value 
upon the expert medical opinions of record which go against 
her claim. Notably, no medical opinion to the contrary by a 
qualified specialist has been submitted. "It is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases."  Owens v. Brown, 7 Vet. App. 
429, 433 (1995). 

In conclusion, the preponderance of the evidence is against 
the veteran's claim and service connection for fibromyalgia 
must be denied.  In reaching this determination, the Board 
has given due consideration to the provisions of the 
recently-passed Veterans Claims Assistance Act of 2000 [Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)], as those provisions 
impact upon the adjudication of the veteran's current claim.  
However, following a thorough review of the record, the Board 
is satisfied that the VA has met its statutory duty to assist 
the veteran in the development of all facts pertinent to her 
claim.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate her claim, including the scheduling of a VA 
examination or examinations and the obtaining of a medical 
opinion.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist mandated by the aforementioned legislation.


ORDER

Service connection for fibromyalgia is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

